 

INTERNATIONAL DISTRIBUTOR AGREEMENT




This International Distributor Agreement (the “Agreement”) is entered into as of
October 15, 2012 (the “Effective Date”), by and between BioShaft Water
Technology, Inc., a Nevada corporation with its principal offices at 1 Orchard
Road, Suite 220, Lake Forest, CA  92630, bearing commercial number E0169002006-2
dated 24/09/2007 (“BIOSHAFT”), and Zuhier Ahmad Zahran & Co., a Limited
Liability company established under the laws of the kingdom of Saudi Arabia,
bearing commercial number 4030133743 dated 20/2/1422H, issued at Jeddah
(“Distributor”).




In consideration of the mutual promises contained herein, the parties agree as
follows:




1.

DEFINITIONS




(a)

“Products” shall mean those products listed in Exhibit A attached hereto.
 Products may be changed, deleted from or added to the list by BIOSHAFT at its
sole discretion, provided that BIOSHAFT gives at least sixty (60) days’ prior
written notice to Distributor.  BIOSHAFT may not delete Products which are the
object of Distributor’s contracts and/or tenders until these are completely
fulfilled by Distributor.  Warranties for deleted Products will survive in
accordance with the terms of this Agreement.  




(b)

“Territory” shall mean the countries of Kingdom of Saudi Arabia and any other
countries mutually agreed upon in writing.




(c)

“Trademarks” shall mean those trademarks and trade names, whether registered in
the Territory or not, labeling, trade dress, logos, tag lines, packaging and
devices which are owned by, licensed or assigned to BIOSHAFT and which are
applied to or used with the Products by BIOSHAFT.




2.

APPOINTMENT AND AUTHORITY OF DISTRIBUTOR




(a)

Appointment.  Subject to the terms and conditions set forth herein, BIOSHAFT
hereby appoints Distributor as BIOSHAFT’s distributor for the promotion, sale,
marketing and distribution of Products in the Territory, and Distributor hereby
accepts such appointment.  For a period of two (2) years from the Effective
Date, so long as Distributor is performing in compliance with this Agreement and
subject to Section 8 hereof, BIOSHAFT shall not appoint any other distributor
with responsibility for sale of the Products in the Territory.  Distributor
represents and warrants that it is legally authorized to import the Products
into the Territory and to distribute them therein, and that it will exercise its
reasonable commercial efforts to maintain such status during the term of this
Agreement.  




(b)

Territorial Responsibility.  Distributor shall use its commercially reasonable
efforts to implement sales policies and procedures to realize the sales
potential for the Products in the Territory.  Distributor shall promote and sell
the Products to customers only for use or consumption within the Territory, and
Distributor agrees not to solicit orders outside the Territory without the prior
written approval of BIOSHAFT.




(c)

Conflict of Interest.  Distributor warrants to BIOSHAFT that it does not
currently represent or promote any lines or products that compete directly with
the Products.    Distributor shall not, without BIOSHAFT’s prior written
consent, represent, promote or otherwise sell within the Territory any lines or
products that compete directly with the Products.








1




--------------------------------------------------------------------------------







(d)

Independent Contractors.  The relationship of BIOSHAFT and Distributor
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed to (i) give either party the
power to direct or control the day-to-day activities of the other,
(ii) constitute the parties as partners, joint venturers, co-owners or otherwise
as participants in a joint or common undertaking, or (iii) allow Distributor to
create or assume any obligation on behalf of BIOSHAFT for any purpose
whatsoever, except as to Product warranties in accordance with the terms hereof.
 Distributor assumes all costs and expenses in connection with any marketing,
promotion, activities (including support and training) and sales made to
customers in the Territory.  




(e)

Representations.  BIOSHAFT and Distributor each represent and warrant to the
other party that (i) such party is an entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all requisite corporate power and authority to enter into this Agreement; (ii)
the party is duly authorized by all requisite action to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby in
accordance with their terms, and that the same do not conflict with or cause a
default with respect to its obligations under any other agreement; and (iii)
such party has duly executed and delivered this Agreement.




(f)

Exclusive Right as to Manufacturing in the Territory.  BIOSHAFT and Distributor
agree that during the term of this Agreement, Distributor shall have the
exclusive right of first negotiation as to BIOSHAFT’s grant of the right to
manufacture any of the Products or any components thereof in the Territory.
 Prior to entering into any discussions or negotiations with any party as to
such manufacturing rights, BIOSHAFT shall notify Distributor of BIOSHAFT’s
interest in such manufacturing, and the parties shall negotiate in good faith,
for a period of at least ninety (90) days, as to a definitive agreement granting
such rights to Distributor.  




3.

TERMS OF PURCHASE OF PRODUCTS BY DISTRIBUTOR




(a)

Terms and Conditions.  All purchases of Products by Distributor from BIOSHAFT
during the term of this Agreement shall be subject to the terms and conditions
of this Agreement.  




(b)

Prices.  All prices are Ex Works (as defined in Incoterms 2000). Purchase Prices
shall be in response to specific project requirements as described in the
project specification. Prices quoted by BIOSHAFT shall be valid for at least 60
days from the date of the quote and if a purchase order is issued shall remain
fixed until delivered.The Distributor cannot commit to the Purchase Price of the
Product beyond the Agreement term for tenders.  The difference between
Distributor’s Purchase Price and Distributor’s selling price to its customers
shall be Distributor’s sole remuneration for sale of the Products.  Distributor
shall be free to determine the resale prices of Products.  .Distributor shall,
in good faith, use its commercially reasonable efforts to reasonably price the
Products so as to be competitive in the Territory in respect of other
competitive or similar products offered in the Territory.








2




--------------------------------------------------------------------------------







(c)

Taxes.  BIOSHAFT shall be responsible for all taxes that are required to be paid
under applicable federal, state or local U.S. or international laws or
regulations, including without limitation any federal, state or local sales
taxes applied by the United States of America or jurisdictions within the United
States of America (“BIOSHAFT Taxes”).  Distributor is responsible for all
customs duties, Value Added Taxes and similar taxes that are assessed against
the Products after delivery to the carrier at BIOSHAFT’s manufacturing plant, as
well as all taxes imposed by governmental authorities within the Territory,
including without limitation import and withholding taxes (“Distributor Taxes”).
 When BIOSHAFT has the legal obligation to collect Distributor Taxes, the
appropriate amount shall be added to Distributor’s invoice and paid by
Distributor unless Distributor provides BIOSHAFT with a valid tax exemption
certificate authorized by the appropriate taxing authority.




(d)

Order and Acceptance.  All orders for Products submitted by Distributor shall be
initiated by written purchase order delivered by facsimile or email of a scanned
purchase order to BIOSHAFT requesting a delivery date during the term of this
Agreement.  Distributor shall submit purchase orders to BIOSHAFT at least thirty
(30) days before the requested shipment date.  No order shall be binding upon
BIOSHAFT until accepted by BIOSHAFT in writing.  BIOSHAFT shall use its
reasonable best efforts to notify Distributor of the acceptance or rejection of
an order and of the assigned delivery date for accepted orders within five (5)
days after receipt of the purchase order.  BIOSHAFT shall have no liability to
Distributor with respect to purchase orders that are not accepted, except as set
forth below in this Section  3(d).  No partial shipment of an order shall
constitute the acceptance of the entire order, absent the written acceptance of
such entire order.  BIOSHAFT shall use commercially reasonable efforts to
deliver Products at the times specified either in its quotation or in its
written acceptance of Distributor’s purchase orders.  The Parties agree that a
delay of more than ten (10) business days past the expected delivery date
recited in an accepted purchase order is subject to the following remedy:
 BIOSHAFT shall, as promptly thereafter as possible, deliver the amount of
Product ordered or, in the alternative, if BIOSHAFT cannot deliver the full
amount of the Product ordered under the purchase order then BIOSHAFT shall
deliver a partial amount of Product and invoice Distributor only for the amount
of Product actually shipped from BIOSHAFT to Distributor.  Thereafter, BIOSHAFT
may fulfill the additional amount of Product ordered under the unfulfilled
purchase order, and deliver the remaining amount due under the purchase order
and only invoice for that remaining amount when the remaining Product amount is
actually shipped.  BIOSHAFT will promptly notify Distributor if it is unable to
fulfill, in part or in whole, the purchase order amount.  However, if BIOSHAFT
cannot  fulfill accepted purchase orders for two (2) consecutive quarters,
Distributor may, in its discretion, and without limiting Distributor’s other
remedies at law or equity:  (i) provide BIOSHAFT with the opportunity to seek
alternative substitute products to fulfill such purchase orders, (ii) terminate
Distributor’s exclusivity in the Territory and engage other suppliers to
distribute competitive products in the Territory, or (iii) terminate this
Agreement upon thirty (30) days’ written notice.  




(e)

Terms of Purchase Orders.  Distributor’s purchase orders submitted to BIOSHAFT
under this Agreement shall be at the prices, denominated in U.S. dollars. In the
event of a conflict between the terms of this Agreement and the terms of any
purchase order form or other document submitted by Distributor to BIOSHAFT in
connection with any order for Products, this Agreement shall control unless the
parties specifically otherwise agree in writing.




(f)

Change Orders.  Distributor may utilize written change orders without penalty
for orders that have not yet been accepted by BIOSHAFT.  Any other change orders
shall be subject to acceptance by BIOSHAFT, at its sole discretion.





3




--------------------------------------------------------------------------------




(g)

Payment.  Full payment of Distributor’s Purchase Price for the Products
(including any freight, taxes or other applicable costs initially paid by
BIOSHAFT but to be borne by Distributor) shall be made by Distributor to
BIOSHAFT as follows:  twenty-five percent (25%) of the Purchase Price shall be
due and payable within ten (10) business days of BIOSHAFT’s acceptance of the
purchase order; forty percent (40%) of the Purchase Price shall be due and
payable upon shipment (delivery to Distributor’s freight forwarder); twenty-five
percent (25%) of the Purchase Price shall be due and payable upon acceptance and
successful commissioning of the system. The remaining ten percent (10%) shall be
payable upon completion of three-month operation of the system.  Payment shall
be made by wire transfer, in accordance with instructions provided by BIOSHAFT.
 




(h)

Shipping.  All Products delivered pursuant to the terms of this Agreement shall
be suitably packed for shipment, marked for shipment at the address set forth on
any applicable purchase order, and shall be delivered to Distributor or its
agent Ex Works, at which time title to such Products and risk of loss shall pass
to Distributor.  Unless otherwise instructed in writing by Distributor, BIOSHAFT
shall select the carrier and/or freight forwarder.  All freight, insurance, and
other shipping expenses, as well as any special packing expense, shall be paid
by Distributor.  BIOSHAFT shall endeavor to ensure prompt delivery to
Distributor of all Products ordered by Distributor under this Agreement, but
shall not be liable for loss or damage suffered by Distributor as a result of
any delay on the part of the carrier or freight forwarder.




(i)

Non-Conforming and Undelivered Goods.  If any shipment of Products intended by
BIOSHAFT to be delivered to Distributor in response to any order contains any
non-conforming Product, contains fewer than the number of units of Products
ordered by Distributor or is not delivered to Distributor on the date agreed
upon by the parties, then Distributor shall promptly notify BIOSHAFT, specifying
the non-conformity or non-delivery in question.  BIOSHAFT shall take prompt
action to correct such non-conformity or non-delivery.




4.

TRAINING AND SERVICE




(a)

Services by Distributor.  Distributor shall have the responsibility to deliver
the Products and train the customers with respect to the Products sold.  The
services shall be performed only by properly trained personnel of Distributor.
 Distributor shall maintain properly equipped sales and training departments as
required and shall keep on hand, at all times, Products sufficient to meet the
needs of the Territory (in accordance with Subsection 6(e) below).

(b)

Training by BIOSHAFT.  BIOSHAFT shall provide sales and Product training to
Distributor’s personnel at periodic intervals, with the frequency, location, and
content of the training to be agreed by the parties.  BIOSHAFT and Distributor
shall each pay their own costs for travel, food, and lodging during the training
period.




5.

LIMITED WARRANTY BIOSHAFT’s standard Product warranty is set forth in Exhibit B.
Distributor shall pass on to its customers the foregoing standard limited
warranty and, except as required by law, Distributor shall not pass on to its
customers a warranty or limitation of liability which is more protective of such
customers than such warranty and the limitation of liability set forth in
Exhibit B.  BIOSHAFT shall have no direct liability to customers for breach of
this standard limited warranty and shall be liable only to Distributor for such
a breach.








4




--------------------------------------------------------------------------------



6.

ADDITIONAL OBLIGATIONS OF DISTRIBUTOR




 (a)

Promotion of the Products.  BIOSHAFT shall provide Distributor with its standard
promotional material (the “Standard Promo Material”), which is subject to
BIOSHAFT’s Intellectual Property rights and interests recited herein) and
Distributor shall use the Standard Promo Material, or translations thereof
(which constitute derivative works), as provided for in this Section 6(a).
 Distributor will not alter the contents of the Standard Promo Material without
the authorization of BIOSHAFT.  Distributor shall, at its own expense, use its
commercially reasonable efforts to promote the sale of the Products within the
Territory; provided that such sales shall be made for use only by qualified
individuals as appropriate in the Territory, in compliance with local laws and
regulations and for uses and applications reasonably approved by BIOSHAFT for
the Products.  Such promotion shall include but not be limited to preparing the
Standard Promo Material in appropriate languages for the Territory and directly
soliciting orders from customers for the Products.  




(b)

Representations.  Distributor shall not make any false or misleading
representations to customers or others regarding BIOSHAFT or the Products.
 Distributor shall not make any representations, warranties or guarantees with
respect to the specifications, features or capabilities of the Products that are
not consistent with BIOSHAFT’s documentation accompanying the Products or
BIOSHAFT’s literature describing the Products, including the limited warranty
and disclaimers.




(c)

Customer and Sales Reporting.  Distributor shall, at its own expense and
consistent with the sales policies of BIOSHAFT:




(i)

arrange for installation of the Products in accordance with recommendations and
specifications provided by BIOSHAFT;




(ii)

assist BIOSHAFT in assessing customer requirements for the Products, including
modifications and improvements thereto, in terms of quality, design, functional
capability, and other features; and




(iii)

Distributor shall prepare accurate and orderly business and accounting records
concerning its inventories and sales of the Products.  Distributor shall
maintain these records for a period of at least five (5) years after any
calendar quarter to which they apply.  




(d)

Import and Export Requirements.  Distributor shall, at its own expense, pay all
import licenses and permits, pay customs charges and duties, and take all other
actions required to accomplish the export and import of the Products purchased
by Distributor, including without limitation paying all applicable Distributor
Taxes.  Distributor understands that BIOSHAFT is subject to regulation by
agencies of various governments, including the U.S. Department of Commerce,
which prohibits export or diversion of certain technical products to certain
countries.  Distributor warrants that it will comply in all respects with the
export and re-export restrictions, if any, set forth in the export license, if
any, for every Product shipped to Distributor.  For the avoidance of doubt,
BIOSHAFT is solely responsible for obtaining any such required export licenses.








5




--------------------------------------------------------------------------------




(e)

Government Regulations.  




(i)

Distributor agrees that it will secure any and all approvals by any government
in the Territory required for its performance of this Agreement.  In particular,
and without limitation of the foregoing, Distributor shall exercise due
diligence to promptly obtain and maintain government approvals to import,
register and market the Products in each jurisdiction in the Territory and to
diligently secure and maintain, as may be required from time to time, government
importing, registration and marketing approvals, import licenses, customs
clearances and currency authorizations and any permits necessary in each
jurisdiction in the Territory.  




(ii)

Distributor agrees that it shall not allow the Products supplied to it by
BIOSHAFT, BIOSHAFT’s Trademarks, any proprietary data of BIOSHAFT, or any direct
product of such data, to be knowingly made available, either directly or
indirectly, or in any way to be knowingly given, transferred, sold or
re-exported to any country in violation of its laws and export control
regulations or applicable laws of any country (or the European Union).  United
States laws and export control regulations governing the exportability of
technical data and Products to nations are subject to change.  If any country
included within the Territory shall, at the time of execution of this Agreement,
be placed in an excluded category by the United States government for the
receipt of either technical data or the manufacture or sale of products of the
type supplied by BIOSHAFT, Distributor agrees that, promptly following notice of
such development by BIOSHAFT, it shall take all actions necessary to cease
business activity in Products in the excluded country.  Distributor shall comply
with all laws, statutes, decrees, regulations and policies which have the effect
of law in the Territory, including but not limited to anti-bribery laws, and
which apply to its activities under this Agreement.




(f)

Compliance with U.S. and Local Territory Laws.  Distributor acknowledges and
expressly agrees that certain laws of the U.S., including, but not limited to,
the Export Control Regulations and the Foreign Corrupt Practices Act, may result
in the imposition of sanctions on BIOSHAFT or its affiliates in the event that,
directly or indirectly, (i) any Product is exported to various countries, or any
country embargoed by executive order or (ii) Distributor offers to pay, promises
to pay or payments are made to government officials or others for the purpose of
influencing decisions favorable to BIOSHAFT.  Distributor expressly agrees,
therefore, that in performing its obligations under this Agreement it shall
comply at all times with such laws or regulations of the U.S.




7.

ADDITIONAL OBLIGATIONS OF BIOSHAFT




(a)

Materials.  BIOSHAFT shall promptly provide Distributor with marketing and
technical information concerning the Products as well as reasonable quantities
of brochures, instructional material, advertising literature and other Product
data, with all such material printed in the English language.  




(b)

Territorial Inquiries.  BIOSHAFT shall submit to Distributor any Product request
or other inquiry originating from the Territory rather than answering directly.




(c)

Quotations to Exporters.  BIOSHAFT shall refrain from giving quotations to
exporters for Products to be shipped to the Territory.








6




--------------------------------------------------------------------------------




(d)

Product and Technical Support.  BIOSHAFT shall provide a minimum of two years
warranty for its products and service the warranty at its own costs.  




(e)

Compliance with Law.  Distributor expressly agrees that in performing its
obligations under this Agreement it shall comply at all times with the laws and
regulations of the U.S. and other jurisdictions that may be applicable to it.




8.

TERM AND TERMINATION




(a)

Term.  This Agreement shall continue in force for a term of two (2) years from
the Effective Date unless terminated earlier under the provisions of this
Section 8.  At the end of the fixed term, this Agreement shall terminate
automatically without notice unless before that time the term of the Agreement
is extended by mutual written consent of the parties.




(b)

Termination for Cause.  If either party is in material breach of its obligations
under this Agreement, then the non-breaching party may give written notice to
the party in breach that if the breach is not cured within thirty (30) days the
Agreement will be terminated.  If the non-breaching party gives such notice and
the breach is not cured during the thirty (30) day period, then the Agreement
shall automatically terminate at the end of that period.




(c)

Effect of Termination.  




(i)

Termination shall not relieve either party of obligations incurred before the
termination, and the rights of each party against the other which may have
accrued up to the date of such termination or expiration shall remain in force.
 




(ii)

Upon termination or expiration of this Agreement for other than Distributor’s
breach, BIOSHAFT shall continue to fulfill, subject to the terms of Section 3
above, all orders accepted by BIOSHAFT before the date of termination.  In
addition, BIOSHAFT may continue to accept orders from Distributor after
termination; however, such acceptance shall not constitute a renewal of this
Agreement or a waiver of the right of BIOSHAFT to treat this Agreement as
terminated.  




(iii)

All Trademarks, patents, copyrights, designs, drawings, formulas or other data,
photographs, samples, literature, Standard Promo Material, promotional and other
material developed by Distributor, and all sales aids of every kind shall remain
the property of BIOSHAFT, and all of the foregoing that exists in tangible form
shall be returned to BIOSHAFT and all electronic representations shall be
promptly erased, except to the extent such material is needed for ongoing
customer support.  Effective upon the termination of this Agreement, Distributor
shall cease to use all Trademarks of BIOSHAFT and all Standard Promotional
Material (including both tangible and electronic versions on any media) and
shall cease to engage in any act or omission that would indicate or suggest a
relationship with BIOSHAFT, including web site links.  BIOSHAFT’s and
Distributor’s confidential information shall be subject to the obligations
surviving under Sections 10, 11 or 12.




9.

LIMITATION ON LIABILITY




BIOSHAFT’S LIABILITY ARISING OUT OF THIS AGREEMENT AND/OR THE SALE OF THE
PRODUCTS SHALL BE LIMITED AS SET FORTH IN SCHEDULE C.





7




--------------------------------------------------------------------------------




10.

INTELLECTUAL PROPERTY RIGHTS AND CONFIDENTIALITY




(a)

Intellectual Property Rights.  Intellectual Property is defined as any
 confidential information as well as ideas, concepts, inventions,  know-how,
techniques, methods, processes, research, developments, software, documents,
apparatus, material, devices, work products, expressions, improvements,
enhancements, updates, translations or web sites having either patent, copyright
(including derivative works), trade secret, Trademark or any other proprietary
right, whether statutory or common law, associated therewith, which are provided
by either party to the other, or are created or developed by either party,
either solely or jointly, during the term of this Agreement and/or in connection
with the Products,  Standard Promo Material or any other related devices or
processes. Distributor agrees that BIOSHAFT owns all right, title, and interest
in and to the product lines that include the Products that are provided
hereunder and in and to all of BIOSHAFT’s associated Intellectual Property,
including rights relating to the design, manufacture, operation or service of
the Products, and Trademarks.  Distributor agrees that BIOSHAFT also holds all
right, title and interest in copyrights with respect to any materials, including
but not limited to Standard Promo Materials, provided by BIOSHAFT to Distributor
or to any materials, whether tangible or electronic, and to any derivative works
thereof.  Further in the event any Intellectual Property is created or developed
hereunder, Distributor agrees that BIOSHAFT shall hold all right, title and
interest therein.  BIOSHAFT grants to Distributor the nonexclusive,
nontransferable, non-sub licensable right to use, copy, create derivative works,
display and distribute within the territory the Intellectual Property rights
associated with the Product, Trademark and promotional material solely as is
authorized only for the purposes herein set forth, including, but not limited
to, sales, servicing and installation of the Products.




(b)

No License Right.  The Products are offered for sale and are sold by BIOSHAFT
subject in every case to the condition that such sale does not convey any
license or sub-license, expressly or by implication, with respect to the
Products, or any associated Intellectual Property therein, including without
limitation to any rights to manufacture, duplicate or otherwise copy or
reproduce any of the Products, except as may be otherwise expressly agreed in
writing by the parties.  Distributor shall take appropriate steps with its
customers, as BIOSHAFT may request, to inform them of and assure compliance with
the restrictions contained in this Section 10.  Additionally, Distributor shall
include all proprietary notices (such as US Patent Numbers, Trademark, copyright
notices) on the Products, packaging, labeling, Standard Promo Material and  any
other associated material and items, as requested by BIOSHAFT; and Distributor
shall keep such notices intact and shall not remove, alter or modify such
notices.  Distributor shall ensure that customers shall be obligated to preserve
such notices, as well.














8




--------------------------------------------------------------------------------




(c)

Confidentiality.  Each party acknowledges that by reason of its relationship to
the other party hereunder it will have access to certain information and
materials concerning the other party’s business, plans, customers, technology
and products that are confidential and of substantial value to the disclosing
party, which value would be impaired if such information were disclosed to third
parties.  Each party agrees that it will not use in any way for its own account
or the account of any third party, nor disclose to any third party, any such
confidential information revealed to it by the other party.  Each party shall
take every reasonable precaution to protect the confidentiality of such
information disclosed to it by the other party.  Such information shall not be
deemed confidential if it (i) is known to the receiving party, as evidenced by
such party’s written records, before receipt thereof under this Agreement; (ii)
is disclosed to the receiving party by a third person who is under no obligation
of confidentiality to the disclosing party with respect to such information and
who otherwise has a right to make such disclosure; (iii) is or becomes generally
known in the trade through no fault of the receiving party; or (iv) is
independently developed by the receiving party, as evidenced by its written
records, without access to such information.  Distributor shall not publish any
technical description of the Products beyond the description published by
BIOSHAFT (except to translate that description to appropriate languages for the
Territory).  In the event of termination of this Agreement, there shall be no
use or disclosure by either party of any confidential information of the other
party, and Distributor shall not manufacture or have manufactured any devices,
components or assemblies utilizing any of BIOSHAFT’s confidential information,
except as may be otherwise expressly agreed in writing by the parties.  The term
of the confidentiality obligations in this Section 10 shall extend for two (2)
years following the expiration/termination of this Agreement.




11.

TRADEMARKS




(a)

Use.  During the term of this Agreement, Distributor shall have the right to
indicate to the public that it is BIOSHAFT’s exclusive distributor of the
Products in the Territory, and to advertise (within the Territory) such Products
under the Trademarks that BIOSHAFT may adopt from time to time.  Distributor
shall not alter or remove any BIOSHAFT’s Trademarks (nor notices associated
therewith) applied to the Products at the factory, and shall promote and sell
the Products in the Territory only under the Trademarks.  Except as set forth in
this Section 11, nothing contained in this Agreement shall grant to Distributor
any right, title or interest in BIOSHAFT’s Trademarks, and Distributor shall not
assert any right, title or interest in or to any of the Trademarks.  Distributor
acknowledges the validity of the Trademarks and at no time during or after the
term of this Agreement shall Distributor challenge or assist others to challenge
BIOSHAFT’s Trademarks or the registration thereof or attempt to register any
Trademarks confusingly similar to those of BIOSHAFT.  




(b)

Notice of Infringement of Trademarks.  Distributor shall promptly notify
BIOSHAFT of any apparent infringement or threatened infringement of any
Trademark, and shall, upon request by BIOSHAFT and at BIOSHAFT’s expense, use
its best efforts to assist BIOSHAFT to restrain any such infringement or
threatened infringement.




(c)

Copyright Notice.  Distributor shall include and display on all Products,
promotional materials, packaging, labeling and any other material, all copyright
notices as requested by BIOSHAFT, and shall retain such notices intact and
unaltered.  Distributor shall be permitted to make copies, derivative works of
the copyrighted material and distribute the copyrighted material in the
Territory only in connection with the Products for the purposes provided under
this Agreement.  Such rights immediately cease upon termination of this
Agreement.








9




--------------------------------------------------------------------------------




12.

PATENT, COPYRIGHT AND TRADEMARK INDEMNITY




(a)

Indemnification by BIOSHAFT.  BIOSHAFT shall defend, or at its option shall
settle, any claim, suit or proceeding brought against Distributor or its
customers on the issue of infringement of any patent, copyright or trademark by
the Products sold hereunder or the use thereof, subject to the limitations
hereinafter set forth.  BIOSHAFT shall have sole control of any such action or
settlement negotiations, and BIOSHAFT agrees to pay, subject to the limitations
hereinafter set forth, any final judgment entered against Distributor or its
customer on such issue in any such suit or proceeding defended by BIOSHAFT.
 Distributor agrees that BIOSHAFT at its sole option shall be relieved of the
foregoing obligations unless Distributor or its customer notifies BIOSHAFT
promptly in writing of such claim, suit or proceeding and gives BIOSHAFT
authority to proceed as contemplated herein and, at BIOSHAFT’s expense, gives
BIOSHAFT adequate information and assistance to settle and/or defend any such
claim suit or proceeding.  If the Products, or any part thereof, are, or in the
opinion of BIOSHAFT may become, the subject of any claim, suit or proceeding for
infringement of any patent, copyright or trademark, or if it is adjudicatively
determined that the Products, or any part thereof, infringe any patent,
copyright or trademark, or if the sale or use of the Products, or any part
thereof, is, as a result, enjoined, then BIOSHAFT may, at its option and expense
either:  (i) procure for Distributor and its customers the right under such
patent, copyright or trademark to sell or use, as appropriate, the Products or
such part thereof; or (ii) replace the Products, or part thereof, with other
suitable Products or parts; or (iii) suitably modify the Products, or part
thereof; or (iv) if the use of the Products, or part thereof, is prevented by
injunction, remove the Products, or part thereof, and refund the aggregate
payments paid therefor by Distributor, less a reasonable sum for use and damage
or allow insurance coverage amounts applicable hereunder to be made to
Distributor, whichever is more.  BIOSHAFT shall not be liable for any costs or
expenses incurred without its prior written authorization.




(b)

Limitation.  Notwithstanding the provisions of Subsection 12(a) above, BIOSHAFT
assumes no liability for (i) infringements covering completed equipment or any
assembly, combination, method or process in which any of the Products may be
used but not covering the Products when used alone; (ii) trademark infringements
involving any marking or branding not applied by BIOSHAFT or involving any
marking or branding applied at the request of Distributor; or
(iii) infringements involving the modification or servicing of the Products, or
any part thereof, or use of the Product in combination with other products
unless such modification or servicing was done by BIOSHAFT or in accordance with
its written specifications; or (iv) copying, creating derivative works  or
distributing material that was not authorized by BIOSHAFT.




(c)

Entire Liability.  The foregoing provisions of this Section 12 state the entire
liability and obligations of BIOSHAFT and the exclusive remedy of Distributor
and its customers, with respect to any alleged infringement of patents,
copyrights, trademarks or other intellectual property rights by the Products or
any part thereof.











10




--------------------------------------------------------------------------------




13.

GENERAL PROVISIONS




(a)

Governing Law and Jurisdiction.  This Agreement, and BIOSHAFT’s and
Distributor’s relationship, and any matter arising in respect or in connection
therewith, shall be solely and exclusively governed by and construed under the
laws of the State of  California, U.S.A., without giving effect to the conflict
of laws’ provisions thereof.  The parties expressly disclaim the application of
the United Nations Convention on the International Sale of Goods to this
Agreement.  The federal and state courts located in the City of Los Angeles,
California, shall have sole and exclusive jurisdiction to adjudicate any dispute
arising out of this Agreement.  Each of the parties hereby expressly consents to
(i) the personal jurisdiction of such courts and (ii) service of process being
effected upon it by certified or registered mail sent to the address set forth
at the beginning of this Agreement.




(b)

Entire Agreement; Amendments.  This Agreement and the Exhibits attached hereto,
which are incorporated herein by reference, set forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them.  No representations, inducements, promises
or agreements, whether oral or otherwise, between the parties not contained
herein or incorporated herein by reference shall be of any force or effect.
 Except as set forth herein, neither any modification of or amendment to this
Agreement or any waiver of any rights under this Agreement, or any agreement or
understanding extending this Agreement or varying its terms (including any
inconsistent terms in any purchase order, acknowledgement or similar form) shall
be effective unless in writing signed by both parties to this Agreement.  




(c)

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be sent (i) by prepaid registered or certified mail, return receipt
requested or (ii) by reputable overnight courier, addressed to the other party
at the address shown at the beginning of this Agreement or at such other address
for which such party gives notice hereunder.  Such notice shall be deemed to
have been given three (3) days after deposit in the mail or one (1) day after
delivery to the overnight courier.




(d)

Force Majeure and Inability to Deliver.  Nonperformance of either party shall be
excused to the extent that performance is rendered impossible due to industrial
conflicts, mobilization, requisition, embargo, currency restriction,
insurrection, general shortage of transport, material or power supply, fire,
explosion, terrorism, stroke of lightning, force majeure and similar casualties
or other events beyond such party’s control, as well as default in deliveries
from subcontractors due to such circumstances as defined in this clause, and
such nonperformance continues for a period of ninety (90) days with no
possibility of abating or to resume performance.




(e)

No assignability and Binding Effect.  Each of the parties agrees that its rights
and obligations under this Agreement may not be transferred or assigned directly
or indirectly without the prior written consent of the other party, provided
that Distributor may assign its rights and obligations hereunder, without
obtaining such consent, to a non-U.S. subsidiary of Distributor that is under
the control of Distributor.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.




(f)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.




(g)

Severability.  If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.





11




--------------------------------------------------------------------------------




(h)

No Waiver of Rights.

No failure or delay by either party in exercising any right or remedy under this
Agreement shall be construed as a waiver of such right or remedy, nor shall any
single or partial exercise of any right or remedy preclude any further or other
exercise of such right or remedy.  All rights and remedies under this Agreement
are cumulative and shall not be deemed exclusive of any other rights or remedies
provided by law.




(i)

Captions.  Captions of the sections and subsections of this Agreement are for
reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.




(j)

Word Meanings.  Words such as herein, hereinafter, hereof and hereunder refer to
this Agreement as a whole and not merely to a section or paragraph in which such
words appear, unless the context otherwise requires.  The singular shall include
the plural, and each masculine, feminine and neuter reference shall include and
refer also to the others.




(k)

Rules of Construction.  The parties agree that they have participated equally in
the formation of this Agreement and that the language and terms of this
Agreement shall not be preemptively construed against either of them.




(l)

Survival of Certain Terms.  The provisions of Sections 1, 3(h), 5, 9, 10, 11(a),
12 and 13 shall survive the termination of this Agreement for any reason.  All
other rights and obligations of the parties shall cease upon termination of this
Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.




BIOSHAFT WATER TECHNOLOGY, INC.

ZUHIER AHMAD ZAHRAN & CO.

By: /s/ Imad Yassine

By: /s/ Zuhier Ahmad Zaran

Title: COO

Title: President

Name: Imad Yassine

Name: Zuhier Ahmad Zaran
























12




--------------------------------------------------------------------------------

EXHIBIT A




PRODUCTS







BIOSHAFT has developed and perfected a wide range of product lines using the
HANS BIOSHAFT PATENT system and the BioShaft services are for the following
three categories:




A.

Standard Prepackage Systems (pre-engineered).

B.

Standard Modular Systems (pre-engineered)

C.

Custom built Plants




All of which are hereinafter jointly referred to as the Products.




























































--------------------------------------------------------------------------------




EXHIBIT B




STANDARD BIOSHAFT PRODUCT WARRANTY AND LIMITATION OF LIABILITY




Limited Warranty




BioShaft warrants that the equipment and components furnished will be and remain
free from defects in workmanship and materials and perform the general process
function intended, solely under the conditions defined by Bioshaft, for a period
of (a) 12 months from completion of installation, start-up or acceptance of the
equipment, or (b) 18 months from the date of delivery to Purchaser, whichever
expires first. Bioshaft will replace, modify or repair, at its sole option, any
such defective component or equipment at no charge provided that Bioshaft is
notified promptly in writing of any claimed defect and if requested by Bioshaft,
any part or component is returned to Bioshaft, freight pre-paid. Bioshaft will
provide on-site Field Service when reasonably assured of payment therefore if
this warranty does not apply or when such service is required in its judgments.
This warranty does not apply to any defect or malfunction arising out of failure
to store, install, operate or maintain the equipment in accordance with
instruction by Bioshaft or its operation under conditions other than those
defined by Bioshaft. Any unauthorized modification or alteration of the
equipment or repair or replacement of components may void this warranty, at the
sole option of Bioshaft.




THIS WARRANTY IS EXCLUSIVE AND IN LIEU OR ANY OTHERS, INCLUDING IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.




Exclusive Remedies: Purchaser acknowledges that its sole and exclusive remedies
for breach of the Limited Warranty shall be replacement or repair by Bioshaft of
any defective part or component, and payment of the reasonable out of pocket
costs incurred in connection with replacement or repair if such costs are
approved in advance by Bioshaft, or refund of 80% of the purchase price if the
equipment cannot be repaired or replaced. This remedy does not include any other
consequential, incidental, special or other form of damages or extraordinary
costs for removal or re-installation, such as a crane rental or structural
alteration or demolition, necessitated by factors over which Bioshaft has no
control such as building design or configuration.




Limitation of Liabilities




Bioshaft shall not be liable in contract, tort or otherwise any form of
consequential, incidental, punitive, or liquidated damages, loss of use, cost of
cover, extraordinary removal or re-installation costs, or governmental fines or
penalties arising out of failure of its equipment to perform or be free from
defects, late shipment, errors or omissions in Field Service or any other breach
or failure to perform whatsoever. Under no circumstances shall Bioshaft’s total
liability of any type exceed 80% of the purchase price.









